DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 03/19/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 1-15 and 18-20 under 35 U.S.C. 103 as being unpatentable over Hatwar (US 2003/0068524 A1) in view of Ito et al. (JP 11003782 A), Fuchiwaki (US 2015/0179951 A1), and Morishita et al. (WO 2009/069717 A1) as set forth in the Non-Final Rejection filed 12/21/20 is overcome by the Applicant’s amendments.

4.	The rejection of Claims 1-15 and 18-20 under 35 U.S.C. 103 as being unpatentable over Hatwar (US 2003/0068524 A1) in view of Ito et al. (JP 11003782 A), Fuchiwaki (US 2015/0179951 A1), Morishita et al. (WO 2009/069717 A1), and Shin et al. (US 2013/0228752 A1) as set forth in the Non-Final Rejection filed 12/21/20 is overcome by the Applicant’s amendments.

Examiner’s Note
5.	The Office has relied upon national phase publication US 2009/0315022 A1 as the English equivalent of PCT publication WO 2009/069717 A1 (herein referred to as “Morishita et al.”).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating
 	obviousness or nonobviousness.

8.	Claims 1-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hatwar (US 2003/0068524 A1) in view of Hosokawa et al. (JP 2000-273056 A), Fuchiwaki (US 2015/0179951 A1), and Morishita et al. (WO 2009/069717 A1).
	Regarding Claims 1-12, 14, 15, and 18-20, Hatwar discloses an organic electroluminescent (EL) device (light-emitting diode) comprising the following layers:  anode, hole-injecting layer, hole-transporting layer, light-emitting layer, electron-transporting layer, cathode; the light-emitting layer is doped with a blue light-emitting material, while the hole-transporting or electron-transporting layer is doped with a yellow light-emitting material to emit white light (Abstract).  The light-emitting layer is doped with a plurality of fluorescent dyes which allows for tuning of the emission profile of the 
	Hosokawa et al. discloses the following compound (first compound):

    PNG
    media_image1.png
    124
    230
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    176
    429
    media_image2.png
    Greyscale

(page 14) such that R11-18 = hydrogen, R19 = unsubstituted C6 aryl group (phenyl), and R20 = Formula 7 (with a71 = 1, L71 = substituted C6 arylene group (substituted phenylene), and R71 = phenanthryl group) of Formula 1 as defined by the Applicant; R71 = Formula 7-8 as defined by the Applicant.  Hosokawa et al. discloses an organic EL device comprising a light-emitting layer interposed between a pair of electrodes ([0048]); its inventive compounds serve as blue light-emitting materials which when used results in a device with excellent emission brightness and luminous efficiency ([0051], [0092]-[0094]).  It would have been obvious to incorporate the compound as disclosed by Hosokawa et al. (above) as dopant (i.e., 
	Fuchiwaki discloses the following compound (second compound):

    PNG
    media_image3.png
    273
    398
    media_image3.png
    Greyscale

(page 2) such that n21 = 1, a21 = 1, L21 = unsubstituted C6 arylene group (phenylene), a22 = a23 = 0, Ar21 = substituted C6 carbocyclic group (substituted phenyl), R22 = unsubstituted C12 aryl group (biphenyl), and R21 = Formulae 8 and 8-2 as defined by the Applicant (X81 = O, b81 = 0, b82 = 1, and R82 = C6 aryl group (phenyl)) of Formulae 2 and 2-1 as defined by the Applicant.  Fuchiwaki discloses its inventive compounds as material for the hole-transporting layer of an organic EL device which results in improved hole transport and long life ([0051]-[0054]).  It would have been obvious to incorporate the above compound as disclosed by Fuchiwaki to the hole-transporting layer of the organic EL device as disclosed by Hatwar in view of Hosokawa et al.  The motivation is provided by the disclosure of Fuchiwaki, which teaches that the use of its 
	Morishita et al. discloses the following compound (third compound):

    PNG
    media_image4.png
    183
    504
    media_image4.png
    Greyscale

(page 5) such that R36-37 = hydrogen, R35 = R38 = substituted C6 aryl group (trifluoromethyl-substituted phenyl), X31-34 = CH, Z33 = Z36 = single bond, Z34 = Z35 = C=Y34 or CY35 (with Y34-35 = C(CN)(CN)), and A31 = unsubstituted C4 heterocyclic group (unsubstituted pyrazine) of Formula 3-2 as defined by the Applicant.  Morishita et al. discloses its inventive compounds as material comprising the hole-injecting layer of an organic EL device ([0051]), which results in decreased driving voltage ([0039]).  It would have been obvious to incorporate the above compound as disclosed by Morishita et al. to the hole-injecting layer of the organic EL device as disclosed by Hatwar in view of Hosokawa et al. and Fuchiwaki.  The motivation is provided by the disclosure of Morishita et al., which discloses that its inventive compounds reduces the driving voltage of an organic EL device.

	Regarding Claim 13, Hosokawa et al. discloses that its inventive compounds are encompassed by the following formula:

    PNG
    media_image5.png
    93
    259
    media_image5.png
    Greyscale

(page 2) where D1 = aromatic group having 16-60 carbon atoms which can be substituted ([0008]); substituents include an aryl group such as phenyl or phenanthryl, among others ([0013]-[0014]).  However, Hosokawa et al. does not explicitly disclose a first compound of Formula 1-1 as defined by the Applicant.  Nevertheless, it would have been obvious to modify the compound as disclosed by Hosokawa et al. (see above) such that a71a = 1, a71b = 0, L71a = substituted C6 arylene group (substituted phenylene), R11-18 = hydrogen, and R71a-71b = phenanthryl of Formula 1-1 as defined by the Applicant.  The motivation is provided by the fact that the modification merely involves the exchange of one aromatic group (phenyl) for a functional equivalent (phenanthryl) that is selected from a highly finite list of substituent groups (for D1) as taught by Hosokawa et al., thus rendering the production predictable with a reasonable expectation of success. 

9.	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hatwar (US 2003/0068524 A1) in view of Hosokawa et al. (JP 2000-273056 A), Fuchiwaki (US 2015/0179951 A1), and Morishita et al. (WO 2009/069717 A1) as applied above and in further view of Shin et al. (US 2013/0228752 A1).
	Hatwar in view of Hosokawa et al., Fuchiwaki, and Morishita et al. discloses the organic electroluminescent (EL) (light-emitting) device of Claim 1 as shown above.  Hatwar discloses that the light-emitting layer can be doped with a plurality of fluorescent 
	Shin et al. discloses the following compound:

    PNG
    media_image6.png
    251
    325
    media_image6.png
    Greyscale

(1, page 7) such that xd4 = 2, xd1-3 = 0, R501-502 = substituted C6 aryl group (substituted phenyl), and Ar501 = unsubstituted C16 carbocyclic group (pyrene) of Formula 501 as defined by the Applicant.  Shin et al. discloses its inventive compounds as blue light-emitting dopant material with good color purity, used in the light-emitting layer of an organic EL device ([0037], [0048]).  It would have been obvious to further incorporate the above compound as disclosed by Shin et al. as (additional) dopant material to the light-emitting layer of the organic EL device as disclosed by Hatwar in view of Hosokawa et al., Fuchiwaki, and Morishita et al.  The motivation is provided by the disclosure of Shin et al., which discloses that its inventive compounds as has good color purity.

Response to Arguments
10.	Applicant’s arguments on pages 47-49 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY YANG/Primary Examiner, Art Unit 1786